       Case 1:19-cv-00792-MV-CG Document 40 Filed 04/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ROBERT MESTAS,

              Plaintiff,

v.                                                              No. CV 19-792 MV/CG

CHW GROUP INC., et al.,

              Defendants.

                           ORDER FOR CLOSING DOCUMENTS

       THIS MATTER is before the Court upon review of the record. The parties

indicate in their Notice of Resolution, (Doc. 38), filed April 6, 2021, that they have

“agreed to a resolution of all disputes and controversies between them.” (Doc. 38 at 1).

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

no later than May 7, 2021. If the need for an extension arises, the parties are instructed

to file a formal motion on the record.

       IT IS SO ORDERED.

                                    ________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
